Appeal from judgments and orders in a negligence action. Defendant Wallace was the owner of a truck driven by defendant Gillen, his employee. The truck was loaded with merchandise belonging to Wallace to be delivered on his behalf. Gillen, midway of the journey, attached a land roller to the rear of the truck. The fastening loosened and the roller crossed the highway and was struck by plaintiff’s car proceeding on its own side of the road. The evidence sustains the finding that the roller either was the property of Wallace or was being transported with the consent of his representative. The verdict is not against the weight of evidence, and is not excessive. Judgments and orders unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.